Following the decision in this case in 353 Mass. 77, the defendants filed a motion for counsel fees which by interlocutory decree was allowed in the amount of $2,000. The plaintiff appealed both from this and from a final decree after rescript. Subsequently, this court decided Chartrand v. Riley, ante, 242, which in effect overruled Stiles v. Municipal Council of Lowell, 233 Mass. 174, Ashton v. Wolstenholme, 243 Mass. 193, and Malloy v. Carroll, 287 Mass. 376. See Klass v. Wirtz, ante, 246. The interlocutory decree was in error in awarding counsel fees, and is reversed. The final decree is modified by striking out the award of counsel fees, and as so modified is affirmed.

So ordered.